Citation Nr: 1019499	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  08-36 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for diabetes mellitus, 
type II.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel



INTRODUCTION

The Veteran had active military service from January 1955 to 
December 1958.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in April 2008 
and August 2008 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the Veteran if further action 
is required.  


REMAND

The Board finds that remand of the Veteran's claims is 
necessary to comply with VA's duty to assist in developing 
the claims.

Initially the Board notes that, in addition to active duty 
from 1955 to 1958, the RO considers the Veteran to have had 
Air National Guard service from June 1965 to October 1988 and 
Air Force Reserve service from October 1988 to October 1993.  
Although the RO requested verification of this service, 
including periods of any active duty, active duty for 
training and inactive duty for training for the periods of 
National Guard and/or Reserve service, a response was never 
received.  The RO, however, determined that such information 
was not necessary to decide the Veteran's claims.  

The Board disagrees-especially in light of the service 
treatment records showing work up for the Veteran's left ear 
hearing loss in 1984 and 1985 and the fact that the Veteran 
was working during his duty periods in a noisy environment.  
It is unclear to the Board, without those records, as to what 
type of duty the Veteran was on at the time of this work up.  

Furthermore the service treatment records do not correspond 
with the listed dates of National Guard and Reserve service.  
Specifically, the enlistment examination for the Air National 
Guard of record is from 1973 not 1965 and there are no 
clinical records prior to 1973.  Moreover, there are no 
records after December 1987 that indicate the Veteran 
enlisted and served in the Air Force Reserve.  

Consequently, the Board concludes that a remand of the 
Veteran's appeal is necessary.  Specifically, verification of 
the Veteran's National Guard and Reserve service is needed.  
Also, a search should be undertaken to obtain any additional 
service treatment records by contacting either the National 
Personnel Records Center (NPRC), the Veteran's units, or any 
other appropriate agency.

Moreover, with regard to the Veteran's claims for service 
connection for left ear hearing loss and tinnitus in 
particular, the Board finds that, on remand, a new VA 
examination to obtain a complete evaluation with an adequate 
medical nexus opinion is necessary.  The Board acknowledges 
that the Veteran underwent a VA examination in February 2008.  
However, that examiner failed to provide specific opinions as 
to the effect of any military noise exposure versus civilian 
noise exposure on the Veteran's left ear hearing acuity.  In 
fact, the examiner stated that he could not render an opinion 
without resort to mere speculation but failed to provide an 
adequate reasoning as to why.  In Jones v. Shinseki, 23 Vet. 
App. 382 (2010), the Court of Appeals for Veterans Claims 
(Court) determined that such a statement is ambiguous unless 
it is clear on the record that the inability to opine on 
questions of diagnosis and etiology is not the first 
impression of an uninformed examiner, but rather an 
assessment arrived at after all due diligence in seeking 
relevant medical information that may have bearing on the 
requested opinion.  Id. at 389.  In the present case, it is 
not clear on the record why the examiner was not able to 
render an opinion without resort to speculation.  Thus, the 
examiner's statement regarding the Veteran's left ear hearing 
loss is inadequate.  In addition, the VA examiner failed to 
provide a nexus opinion as the claim of service connection 
for tinnitus.  For these reasons, the February 2008 VA 
examination is inadequate, and a new one is required.

The Board believes that the examiner should be instructed as 
to the differences with regard to active duty, active duty 
for training and inactive duty for training, and the periods 
of service for which service connection may be established.  
The Veteran is claiming his hearing loss is related to 
acoustic trauma during his period of active duty from 1955 to 
1958; however, audiometric testing at the time of his 
separation examination shows his hearing was within normal 
limits bilaterally.  However, on his 1973 enlistment 
examination into the Air National Guard, hearing loss in the 
left ear was noted on audiometric testing and continued to be 
noted on periodic examinations throughout the Veteran's 
National Guard service.  He underwent work up for his hearing 
loss in 1984 and 1985 due to his working in a noisy 
environment.

Moreover, the Board notes that the Veteran reported at the 
February 2008 VA examination that he had perforated his left 
ear drum in service in 1956 and had undergone reconstructive 
surgery in 1982.  In the appealed rating decision, the RO 
pointed out that there was no evidence of the 1982 surgery, 
but the Veteran responded in his Notice of Disagreement that 
he had submitted such evidence.  A review of the claims file, 
however, only reveals treatment records from April 1983 
regarding the results of two audiometric tests.  Neither of 
these reports indicate the Veteran had undergone surgery or 
had a history of perforation of the left ear drum.  Also, the 
service treatment records from 1973 to 1987 fail to note a 
history of perforation of the left eardrum and reconstructive 
surgery.  Thus, the Board finds these medical records may be 
relevant to the Veteran's claim and that he should be 
contacted and provided another opportunity to submit such 
documents that he believed are already included in his claims 
folder.  

Finally, with regard to the Veteran's claim for service 
connection for type II diabetes mellitus, the Board notes 
that he claims his type II diabetes mellitus is due to 
exposure to herbicides (specifically Agent Purple) while 
serving at Andersen Air Base in Guam.  The Board finds that 
the RO has not complied with the procedures as provided for 
in VA's Adjudication Procedure Manual, specifically M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 10(n), which 
directs that specific development to attempt verification of 
exposure to herbicides be conducted on claims of exposure to 
herbicides at locations other than in the Republic of 
Vietnam.  

The Board notes that if, and only if, exposure to herbicides 
is verified, the Veteran should then be scheduled for a VA 
examination to obtain a medical opinion as to the likelihood 
that the Veteran's current type II diabetes mellitus is 
related to his exposure to herbicides during service.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and advise him that 
medical records of the 1982 surgery on his 
left ear are not in the claims file as he 
claimed in his Notice of Disagreement and 
that he can submit that evidence now if he 
has copies of those records.

2.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
agency, and request the Veteran's service 
personnel records for his period of active 
duty as well as any period of Reserve duty 
(supposedly October 1988 to October 1993).  
Verification of this purported period of 
service is desired.  Associate all requests 
and records received with the claims file.  
If records are unavailable from any sources, 
a negative reply is requested.

3.  Contact the Minnesota Office of the 
Adjutant General or any other appropriate 
agency or office and request a copy of the 
Veteran's service records (both medical and 
personnel) for the Veteran's period of 
service with the Air National Guard 
(supposedly from 1965 to 1988).  
Documentation of all periods of active duty, 
active duty for training, and inactive duty 
for training should be obtained.  
Verification of this purported period of 
service is desired.  Associate all requests 
and records received with the claims file.  
If records are unavailable from any sources, 
a negative reply is requested.

4.  Conduct the specific development set 
forth in VA's Adjudication Procedure Manual, 
M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C, para. 10(n), to attempt 
verification of the Veteran's exposure to 
herbicides while stationed in Guam.

5.  If, and only if, it is verified that the 
Veteran was likely exposed to herbicides 
while serving in Guam, schedule him for a VA 
diabetes mellitus examination.  The claims 
file must be provided to and reviewed by the 
examiner, who must indicate in his/her report 
that said review has been accomplished.

After reviewing the claims file and examining 
the Veteran, the examiner should render an 
opinion as to whether it is at least as 
likely as not (i.e., at least a 50 percent 
probability) that the Veteran's current type 
II diabetes mellitus is related to any 
disease or injury incurred during service, 
specifically whether it is at least as likely 
as not related to exposure to herbicides 
during the Veteran's service in Guam.  The 
Board notes that the earliest available 
treatment records showing a diagnosis of type 
II diabetes mellitus are from June 2000.  The 
exact date of diagnosis is unknown, but is 
not seen in the service treatment records as 
late as December 1987.  A complete rationale 
should be given for all conclusions and 
opinions expressed in a legible report.  

6.  After all additional development has been 
accomplished and the Veteran's periods of 
service verified, schedule the Veteran for a 
VA audiological examination.  The claims file 
must be provided to the examiner for review 
in conjunction with the examination, and such 
review should be noted in the examiner's 
report.

The examiner should elicit from the Veteran a 
detailed account of any instances of noise 
exposure during military service as well as 
before and after service.  The examiner 
should be provided with all verified periods 
of service for the Veteran.  The examiner 
should also be instructed as to the 
differences with regard to active duty, 
active duty for training and inactive duty 
for training as well as the periods of 
service for which service connection may be 
established.  In rendering an opinion, the 
examiner must take into consideration the 
Veteran's competency to describe the 
continuity of his pertinent symptoms 
(including the ringing in his ears as well as 
his left ear hearing loss).  

After reviewing the file and conducting 
audiometric testing, the examiner should 
render an opinion as to whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that any current hearing 
loss and tinnitus are due to acoustic trauma 
incurred during active service from 1955 to 
1958.  In the alternative, the examiner 
should render an opinion as to whether any 
pre-existing hearing loss and/or tinnitus may 
have been aggravated beyond its natural 
progression during any period of service that 
has been identified to him/her as period for 
which service connection may be established 
(other than his period of active duty from 
1955 to 1958).  

The examiner should provide a complete 
rationale for all opinions given, including 
discussion of evidence contrary to the 
opinion rendered.  If the examiner cannot 
respond without resorting to speculation, 
he/she should so indicate this and explain 
the reason why an opinion would be 
speculative. 

7.  After all additional development has 
been completed and ensuring all VA 
examination reports are complete, the 
Veteran's claims should be readjudicated.  
If such action does not resolve the claims, 
a Supplemental Statement of the Case should 
be issued to the Veteran and his 
representative.  An appropriate period of 
time should be allowed for response.  
Thereafter, these claims should be returned 
to this Board for further appellate review, 
if in order.  

No action is required of the Veteran until he is notified by 
the RO; however, the Veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claims.  38 C.F.R. § 3.655 (2009).  He has the right 
to submit additional evidence and argument on the matters 
that the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


